Citation Nr: 1446858	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-31 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION


The appellant asserts that he had recognized guerrilla service with the United States Armed Forces of the Far East (USAFFE) during World War II.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant originally requested a hearing before the Board.  In November 2011, the appellant withdrew that request in writing.  38 C.F.R. 20.704(e).  

In August 2013 and April 2014, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With apologies to the appellant, the Board must remand this matter again.  In the recent case of Tagupa v. McDonald, 2011-3575 (Vet. App. August 2014), slip opinion at 8, the Court held that verification of service must be made to the appropriate service department, here the United States Department of the Army, and VA cannot rely upon a negative response from the National Personnel Records Center (NPRC) to determine qualifying service under 38 C.F.R. § 3.203.  

In this case, the RO made inquiries only to the NPRC and did not make a request for verification for service to the Department of the Army.  Accordingly, the RO should send copies of all available documents to the Department of the Army for a determination whether the appellant had service.

In addition, Tagupa also noted VA's duty to assist includes obtaining  all available information related to service, which can involve more than a report by the NPRC of its archives search.  The file indicates that the RO had information about the appellant listed in the Reconstructed Recognized Guerilla Roster, at page 31, file 44.  Accordingly, the RO upon remand should associate with the file a copy of the information from the Reconstructed Recognized Guerilla Roster and send a copy as well to the Department of the Army as part of the verification request.

Finally, the NPRC was unable to verify service based upon the documents in its possession, but in November 2013 stated that "[w]e do have a name listed . . .".  The RO should ask the NPRC to send copies of the information in its possession regarding the appellant as there is a reasonable possibility that it may assist the Department of the Army in its service verification and could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration)..  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the file a copy of the portion of Reconstructed Recognized Guerilla Roster at Page 31, File 44 that relates to the appellant.  

2.  Request from the NPRC any documentation they have regarding the appellant that it referred to in its November 2013 communication, even if it is insufficient for them to certify service.  All efforts must be documented and associated with the file.  Any negative replies must be in writing and the appellant notified in accordance with 38 C.F.R. § 3.159.

3.  After the foregoing record development is completed, submit a request to the United States Department of the Army, not the NPRC, for verification of the appellant's service and include the complete Form 23 (all pages are now of record), the appellant's statements, certifications from Office of the Adjutant General dated in January 2010 and June 2000, Certification from Armed Forces of the Philippines dated in August 1996, application for old age pension, copies of identification cards, application for educational benefits, copy of passbook, Page 31, File 44, of the Reconstructed Recognized Guerilla Roster, and any further documentation received from the NPRC or other alternative sources.
 
4.  After completing the above, the RO/AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



